DETAILED ACTION
This action is responsive to the Applicant’s response filed 6/02/2022.
As indicated in Applicant’s response, claims 1, 6, 7 have been amended, and claim 3 cancelled.  Claims 1-2, 4-7 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A call stack acquisition method that is executed by a call stack acquisition device configured to acquire, from a mernory of a computer or a memory dump in which a status of the memory is saved, a call stack of a thread that is executing an application process running on the computer, the method comprising:
	(i) extracting, from a stack area of the thread whose call stack is to be acquired in a memory space of the application process, possible return addresses in a feasible region in the memory space each representing a coramand right after a function call command: and
	analyzing a control flow representing a flow of control configured by a branch in a function that is called by the function call cormmand right before the command represented by each of the possible return addresses and, 
	(ii) when there is a route reaching a command currently being executed in the control flow, determining that the possible return address is a retura address and, when there is not the route, determining that the possible return address is not the return address, 
	wherein 
	(iii) the extracting includes receiving, as an input, a virtual memory space in which the thread whose call stack is to be created runs, and specifying the stack area, the virtual memory space including both a live memory of a running computer and the memory dump enabling reproduction of the virtual memory space,
	(iv) the analyzing receives a comrnand pointer representing the command currently being executed as an input, and specifies the command currently being executed using the command pointer, the command currently being executed being a last command that the thread was executing before a call stack acquisition process, and
	(v) applies emulation execution to part or whole of the determined return address and a command that is present ahead the extracted possible return address.

	(As recited in claims 1, 6, 7)
	Sale et al, USPubN: 2012/0297370, discloses extracting from a post memory dump stack return address or possible return address using stack traversal lookup and unwinding a stack, including determining reachability of code calling and offset information relevant to upward or downward tracking of possible return address respective to a stack pointer, the offset information reconstruction from a current return location indicative of a function made immediately after a crash. No part in reconstruction a call stack after a memory dump in Sale is there identification of possible return addresses in a feasible region of memory space as in (i), nor is there a received input at the analyser stage, specifying virtual memory of both live memory of a running computer and memory dump as in (iii); nor is there receipt of a command pointer specifying the last command by which a thread was executing befor the call stack acquisition process as in (iv); nor is there execution by the analyser stage to emulate part or whole of the determined return address and a command that is present ahead the extracted possible return address as in (v) 
	Elliott et al, USPubN: 2013/0262936, reconstructing stack signatures indicative of path and events leading to a thread state at the time of a crash to relate return address to the code to which the address belongs.  Elliott use of signature to correlate a return address with code portion at the time of a crash fails to fulfill features (iii) (iv) and (v) deemed deficient in Sale.
	Muthukumsarasamy et al, USPubN: 2015/0261596, discloses identifying a potential return address underlying a last function call in association with stack walk analysis, for dislodging a faulty return adddress thereby possibly blaming a call and its association to a crash.  No part in the stack walk and invalidating a return address in Muthukumsarasamy is there concern for receiving specification about virtual memory space as in (iii), nor is there receipt of a last command pointer as in (iv) and emulation of part or whole of a return address as in (v) 
	Peacock et al, USPubN: 2010/0251219 discloses input received from virtual memory space including live memory associated with saved information related to memory dump; hence the provision of virtual memory information in Peacock is irrelevant to attempt to invalidate possible return address on basis of features (iii), (iv), and (v) which are being deemed deficient in Sale
	Addison et al, USPubN: 2018/0024876, discloses extraction of diagnosis entries from working memory and related portion of memory dump structured as virtual region of investigation on state of a core dump.  No part of address range, link register, call stack of discrete thread acquired in Addison is there concern for validating a return address on basis of features (iii), (iv), and (v) deemed deficient in Sale.
	Williams, USPubN: 2004/0148594, discloses use of pointer information recorded with stack reconstruction to ascertain top of stack being a current position from which to unwind a stack frame of interest.  Williams’ concern for top of stack as valide pointer to support frame unwinding is deemed far from fulfilling features (iii), (iv), and (v) from above
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 18, 2022